t c summary opinion united_states tax_court janet l wiest petitioner v commissioner of internal revenue respondent raymond a wiest petitioner v commissioner of internal revenue respondent docket nos 6294-00s 6302-00s filed date robert s schriebman and patrick be mcginnis for petitioners timothy s sinnott for respondent armen special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petitions were filed ’ the decisions to be entered are not reviewable by any ' unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for continued - - other court and this opinion should not be cited as authority in so-called affected items notices of deficiency respondent determined additions to tax to petitioners’ federal_income_tax for the year and in the amounts as shown below additions to tax sec sec sec year a a dollar_figure dollar_figure dollar_figure ‘the notice_of_deficiency mistakenly equates the amount of the addition_to_tax with the amount of the deficiency in income_tax see infra j prior to trial respondent filed an answer to claim an increased addition_to_tax pursuant to sec_6214 the increase in the amount of dollar_figure is purely computational in nature the first page of the notice_of_deficiency mistakenly references sec_6662 which section is the successor to sec_6661 and is applicable for returns the due_date for which determined without regard to extensions is after date see omnibus budget reconciliation act of publaw_101_239 sec a c d stat after concessions by the parties ’ the issues for decision are as follows whether petitioner raymond wiest petitioner is liable for additions to tax under sec_6653 and for ' continued the taxable_year in issue petitioners concede that the notice_of_deficiency is valid cf 814_f2d_1363 cir revg 81_tc_855 respondent concedes and petitioner raymond a wiest does not dispute that pursuant to sec_6015 petitioner janet l wiest is entitled to relief from joint_and_several_liability for the additions to tax negligence or intentional disregard of rules or regulations we hold that petitioner is liable for such additions whether petitioner is liable for the addition_to_tax under sec_6661 for substantial_understatement of tax_liability we hold that petitioner is liable for such addition the foregoing two issues relate to the participation of petitioner as a limited_partner in a jojoba partnership known as san nicholas research ltd background some of the facts have been stipulated and they are so found the stipulated facts and attached exhibits are incorporated herein by this reference petitioner resided in riverside california at the time that his petition was filed with the court a petitioner’s background and experience after graduating from high school in petitioner attended san bernardino valley junior college for year and california state university at long beach for an additional year while in college petitioner majored in industrial arts he did not take any business or accounting courses nor did he take any courses in either federal or state taxation during the taxable_year in issue petitioner’s principal occupation was part owner and operator of a successful equipment rental company known as wiest rentals in riverside - california the company which was family owned rented construction equipment such as dump trucks skip loaders and air compressors and sold building materials such as rock sand and cement blocks in petitioner was also a member of the board_of directors of riverside thrift loan association a state- chartered financial_institution in riverside california asa board member petitioner received director’s fees in the amount of dollar_figure in petitioner had fractional interests in commercial real_estate that produced net rental income petitioner also received fees in the amount of dollar_figure for managing one of these properties in petitioner also had an interest in some orange groves in southern california the orange groves produced minimal income in petitioner was financially well off and sophisticated without regard to partnership and farm_losses petitioner’s reported income exceeded dollar_figure for that year including but not limited to compensation from wiest rentals in the amount of dollar_figure interest_income in the amount of dollar_figure capital_gain net of the percent deduction under on his schedule f farm income and expenses petitioner reported a gross_profit of dollar_figure and deducted expenses of dollar_figure for a net_loss of dollar_figure - sec_1202 in the amount of dollar_figure net rental income in the amount of dollar_figure and other income consisting principally of rental management fees and director’s fees in the amount of dollar_figure in addition petitioner had equity interests in a partnership known as m w construction a partnership known as canyon crest lots a partnership known as the attic a partnership known as the thrift land company a partnership known as sovereign land company san nicholas ltd see infra e through k two parcels of commercial real_estate and an s_corporation prior to petitioner had an interest in a family-owned ranch the ranch which was located in northern california and grazed about head of cattle was operated on a day-to-day basis by petitioner’s father who lived in the area the ranch was sold in date b petitioner’s friend and associate william g kellen william g kellen mr kellen was petitioner’s friend and business_associate like petitioner mr kellen was a member of the board_of directors of riverside thrift loan assocciation petitioner’s capital_gain included an installment_sale in date of big_number shares of riverside thrift loan association at a gross_profit of dollar_figure petitioner’s share of partnership income from mé w construction in was dollar_figure this income is apparently the basis of petitioner’s testimony that his livelihood in was based in part on some contracting -- - mr kellen was a general_partner and tax_matters_partner of four limited jojoba partnerships utah jojoba research ltd utah jojoba blythe jojoba i research ltd blythe jojoba i blythe jojoba ii research ltd blythe jojoba ii and desert center jojoba research ltd desert center jojoba each of these partnerships was similar if not identical to san nicholas research ltd described infra in eb through h prior to mr kellen did not have any experience in growing jojoba nor did he have any experience in either the research or development of jojoba prior to mr kellen’s knowledge concerning jojoba was limited to articles that he had read in various magazines and a general familiarity with the existence of an experimental jojoba plantation located at the university of california at riverside mr kellen did not consider himself to be an expert in jojoba in in mr kellen was actively engaged in the practice of law specializing in the formation of financial institutions such as banks savings and loan associations and thrift and loan associations mr kellen did not have any expertise in accounting or tax matters nor did he ever attempt to render advice on those subjects c petitioner’s friend and associate e t jacobs e t jacobs mr jacobs was petitioner’s friend and business_associate like petitioner mr jacobs was a member of - j- the board_of directors of riverside thrift loan association from to mr jacobs worked for the internal_revenue_service irs as a revenue_agent and later as an examination manager as a revenue_agent mr jacobs served as a dairy specialist and later as a cattle feeding specialist asa manager mr jacobs supervised the examination of agricultural businesses in riverside and imperial counties in southern california after resigning from the irs mr jacobs entered private practice as an accountant in he maintained his own practice as a certified_public_accountant in mr jacobs became interested in the farming of jojoba in desert center california mr jacobs also sold limited_partnership interests in a number of jojoba partnerships at no time relevant to this case did mr jacobs have any experience or expertise in the research or development of jojoba d petitioner’s friend and associate eugene c pace bugene c pace mr pace was petitioner’s friend and business_associate like petitioner mr pace was a member of the board_of directors of riverside thrift loan association like mr kellen mr pace was an attorney mr pace was president of u s agri see infra g anda member of its board_of directors - - prior to mr pace did not have any experience in growing jojoba nor did he have any experience in either the research or development of jojoba eb petitioner’s investment in san nicholas ltd petitioner was introduced to jojoba by mr pace who provided petitioner with a copy of a private_placement memorandum dated date see infra f and h for san nicholas research ltd san nicholas or the partnership thereafter on date petitioner signed a subscription agreement and purchased five limited_partnership units a 9-percent interest in san nicholas the general_partner and tax_matters_partner of san nicholas was alfred m clancy petitioner purchased the partnership units pursuant to the aforementioned private_placement memorandum petitioner paid dollar_figure per limited_partnership unit or a total of dollar_figure for his five units in san nicholas of this amount dollar_figure per unit or dollar_figure for units was paid in cash the balance dollar_figure per unit or dollar_figure for five units was payable pursuant to a 10-year mr pace also provided petitioner with a promotional videotape which was produced by u s agri see infra g and which featured mr pace that described jojoba as liquid gold and as the industrial crop of the future which would be cultivated in some of the most hostile land anywhere promissory note ’ prior to investing in san nicholas petitioner did not have any experience or expertise in jojoba nor did petitioner have any experience or expertise in the area of research or development of jojoba petitioner’s decision to invest in san nicholas was influenced by the fact that mr pace his friend and business_associate was president of u s agri see infra g and that mr kellen another of petitioner’s friends and business associates had also invested in san nicholas petitioner’s decision to invest was also influenced by petitioner’s belief that an investment in san nicholas offered tax benefits prior to investing in san nicholas petitioner did not consult any attorney ’ ’ the note which was recourse in form contemplated payments of interest only for the first years as matters actually transpired late in the 1980s the limited partners were given the option of paying a steeply discounted percentage of the principal in cash the record does not disclose whether petitioner elected this option mr kellen’s investment in san nicholas also culminated in a case in this court see kellen v commissioner tcmemo_2002_19 see also utah jojoba i research v commissioner tcmemo_1998_6 discussed infra in subdivision j regarding mr kellen’s involvement in another jojoba partnership although mr kellen was an attorney he never rendered any legal advice to petitioner concerning san nicholas indeed petitioner never consulted mr kellen in his capacity as an continued -- - f putative nature of san nicholas’ business according to the private_placement memorandum dated date the offering memorandum san nicholas was formed in order to undertake a comprehensive research_and_development program on the plant simmondsia chinesis jojoba the offering memorandum described how this program was to be carried out the partnership will enter into a research_and_development contract with u s agri research_and_development corp the r d contractor who will conduct the experiments in various test sites as well as its laboratory or greenhouse facilities that it in its sole discretion deems advisable in addition the r d contract sets forth that a site in the vicinity of desert center and blythe california of from acres will be delineated as the applied research site upon which all technology and improved cultivars developed on behalf of the partnership during the term of the contract will be placed in field the partnership will also have the right but not be obligated to enter into a license agreement to license to u s agri research_and_development corp all technology developed on behalf of the partnership for a period of forty years and receive therefrom an amount equal to of the products produced from the developed technology ' continued attorney rather petitioner merely chatted with mr kellen as a friend and business_associate in addition although mr pace was an attorney petitioner never consulted him in that capacity indeed any advice that mr pace may have rendered was offered in his capacity as an interested_party to the san nicholas promotion see infra g a fact of which petitioner was aware although san nicholas may not have been obligated to enter into a license agreement with u s agri research_and_development corp it was a foregone conclusion that it would do so indeed the research_and_development r d contract and the license agreement were executed concurrently notably execution continued copies of the research_and_development r d contract and the license agreement referred to in the preceding paragraph were attached as exhibits to the offering memorandum the r d contract identified u s agri research_and_development corp u s agri as a party to the contract and the r d contractor thereunder the license agreement identified u s agri as a party to the contract and the licensee thereunder g u s agri as previously indicated the offering memorandum identified u s agri as the r d contractor under the r d contract and as the licensee under the license agreement u s agri was also the r d contractor and the licensee for utah jojoba blythe jojoba i blythe jojoba ii and desert center jojoba as previously indicated mr pace was the president of u s agri and a member of its board_of directors mr kellen also served as a member of u s agri’s board until he became general_partner of utah jojoba blythe jojoba i blythe jojoba ii and desert center jojoba in late mr pace and mr kellen were close personal friends and business associates for a number of years before the formation of san nicholas in late continued of the license agreement by san nicholas served to automatically terminate the r d contract pursuant to the terms of the latter contract see infra j h cautionary language in the san nicholas offering memorandum the face of the offering memorandum warned in block letters that this offering involves a high degree of risk the offering memorandum also included the following cautionary language in block letters prospective investors are cautioned not to construe this memorandum or any prior or subsequent communications as constituting legal or tax_advice investors are urged to consult their own counsel as to all matters concerning this investment there is no public or other market for the units nor will such market develop the purchase of such units described in this memorandum involves a high degree of risk see risk factors and should be considered only by persons who can afford the total loss of their investment bach purchaser of the units herein should and is expected to consult with his own tax advisor as to the tax aspects in addition the offering memorandum limited the sale of partnership units to investors with a net_worth exclusive of home furnishings and automobiles of at least dollar_figure or investors whose net_worth was at least dollar_figure exclusive of home furnishings and automobiles and who anticipated that for the taxable_year of the investment they would have gross_income of at least dollar_figure or taxable_income a portion of which but for tax-advantaged investments would be subject_to federal_income_tax at a marginal_rate of percent the offering memorandum included a section entitled risk factors which was the single longest section it began with a general warning the purchase of the interests offered hereby involves various risk factors investment in the partnership involves an extremely high degree of risk investors should consider carefully the various risk factors set forth in this and other portions of this memorandum investment in the partnership is suitable only for persons of substantial financial means who will not require liquidity in the investment investors must be prepared for the possible loss of their entire investment the offering memorandum then proceeded to discuss a number of specific and significant risk factors associated with an investment in san nicholas among those risks the offering memorandum warned research_and_development risks were so great that an investment in san nicholas should be considered highly speculative the general_partner had no previous experience in dealing in jojoba there was no structured market or distribution system for jojoba there were no facilities dedicated to the processing of jojoba commercial applications of jojoba are not extensive the general_partner had not conducted any market analysis or similar studies there was no assurance of any increase in marketing or production facilities or in the demand for jojoba in the absence of any such increase the production of jojoba might be unprofitable regardless of any technology that might be developed by the r d contractor and there was the likelihood of audit by the irs indeed the discussion concerning the tax risks associated with an investment in san nicholas constituted half of the section on risk factors the offering memorandum also included projections of revenue cashflow and taxable_income or loss investors were warned however that those projections which had been prepared for the general_partner had not been audited and that they should not be relied on to indicate the actual results that might be attained i petitioner’s schedule_k-1 and income_tax return petitioner received a schedule_k-1 partner’s share of income credits deductions etc from san nicholas for the schedule_k-1 reported that petitioner’s distributive_share of partnership loss from san nicholas was dollar_figure for that year petitioner timely filed a federal_income_tax return form_1040 for ' petitioner attached to his return schedule e supplemental income schedule and claimed thereon a loss from san nicholas in the amount of dollar_figure petitioner then offset this loss against his other income see supra a ‘t the return was prepared by lee r jeppson jr mr jeppson a member of an accounting firm in riverside california in preparing petitioner’s return mr jeppson relied on the schedule_k-1 that was provided by petitioner -- - j jojoba partnership litigation san nicholas was examined by the internal_revenue_service and a notice of final_partnership_administrative_adjustment fpaa was ultimately issued to the partnership in date alfred m clancy mr clancy the general_partner and tax_matters_partner of san nicholas commenced a tefra partnership proceeding in this court ’ subseguently in date mr clancy and the commissioner agreed to be bound by the decision to be entered in utah jojoba i research v commissioner docket no a tefra partnership proceeding involving utah jojoba that had previously been commenced by mr kellen in his capacity as tax_matters_partner of that partnership in utah jojoba i research v commissioner tcmemo_1998_ the court made detailed findings_of_fact related to the jojoba limited_partnerships ’ mr kellen u s agri and mr pace the court described the r d contract between the partnerships and u s agri as mere window dressing and held that the partnerships did not directly or indirectly engage in research ‘2 the tefra partnership proceeding was assigned docket no tefra stands for the tax equity and fiscal responsibility act of publaw_97_248 96_stat_324 see secs n c f energy partners v commissio89_tc_741 87_tc_783 at least docketed cases were bound by stipulation to the outcome of utah jojoba i research v commissioner docket no -- - or experimentation and that the partnerships lacked a realistic prospect of entering into a trade_or_business in upholding the commissioner’s disallowance of research_and_experimental_expenditures the court concluded that the agreements between the partnerships and the r d contractor u s agri had been designed and entered into solely to provide a mechanism to disguise the capital contributions of limited partners as currently deductible expenditures ’ the court stated that the activities of the partnerships were another example of efforts by promoters and investors in the early 1980s to reduce the cost of commencing and engaging in the farming of jojoba by claiming inaccurately that capital expenditures in jojoba plantations might be treated as research or experimental expenditures_for purposes of claiming deductions under sec_174 id in date mr clancy acting in his capacity as tax_matters_partner of san nicholas consented to entry of decision against the partnership subsequently in date the court entered decision against san nicholas pursuant to the commissioner’s motion for entry of decision under rule a thereafter the commissioner assessed a deficiency in in other words in order to decrease the limited partners’ cost of investing in the jojoba partnerships large up- front deductions were manufactured from expenditures that were actually capital contributions all rule references are to the tax_court rules_of_practice and procedure petitioner’s income_tax for in the amount of dollar_figure and mailed a so-called affected items notice_of_deficiency to petitioner determining additions to tax for negligence and substantial_understatement of tax_liability see sec a n c f energy partners v commissio89_tc_741 87_tc_783 n it is those additions to tax that are in issue in the present cases k epilogue demise of the jojoba partnerships the jojoba partnerships proved to be financial failures in date some to jojoba partnerships under contract with u s agri were consolidated into one large limited_partnership jojoba plantation ltd sometime thereafter jojoba plantation ltd filed a petition in bankruptcy under chapter of the bankruptcy act see utah jojoba i research v commissioner supra at trial petitioner’s witness mr kellen testified that the jojoba partnerships failed because of the internal_revenue_service ’ at a previous trial mr kellen testified that the collapse basically of the tax incentive for doing jojoba contributed to the partnerships’ failure see id ‘ petitioner’s other witness kathleen m jacobs suggested a different reason that no commercially viable method of harvesting jojoba was ever developed or as ms jacobs testified that it was impossible to harvest -- - discussion we have decided many jojoba cases involving additions to tax for negligence and substantial_understatement of tax_liability ’ we have found the taxpayers liable for additions to tax for negligence in all of those cases likewise we have found the taxpayers liable for the addition_to_tax for substantial_understatement of tax_liability in all of those cases that have presented that issue i sec_6653 and negligence the first issue for decision is whether petitioner is liable for additions to tax under sec_6653 and with respect to the underpayment_of_tax attributable to petitioner’s investment in san nicholas petitioner has the burden_of_proof to show that he is not liable for these additions to tax see ‘7 see eg finazzo v commissioner tcmemo_2002_56 welch v commissioner tcmemo_2002_39 kellen v commissioner tcmemo_2002_19 lopez v commissioner tcmemo_2001_278 christensen v commissioner tcmemo_2001_185 serfustini v commissioner tcmemo_2001_183 carmena v commissioner tcmemo_2001_177 nilsen v commissioner tcmemo_2001_163 ruggiero v commissioner tcmemo_2001_162 robnett v commissioner tcmemo_2001_17 harvey v commissioner tcmemo_2001_16 hunt v commissioner tcmemo_2001_15 fawson v commissioner tcmemo_2000_195 downs v commissioner tcmemo_2000_155 glassley v commissioner tcmemo_1996_206 stankevich v commissioner tcmemo_1992_458 it must be acknowledged that respondent bears the burden_of_proof to show that petitioner is liable for the increase in the addition_to_tax under sec_6653 see supra p table note rule a however in the present case the continued 205_f3d_54 2d cir affg sann v commissioner tcmemo_1997_259 58_tc_757 anderson v commissioner tcmemo_1993_607 affd 62_f3d_1266 cir see generally rule a 503_us_79 290_us_111 sec_6653 imposes an addition_to_tax in an amount equal to percent of the underpayment_of_tax if any part of the underpayment is due to negligence or intentional disregard of rules or regulations sec_6653 imposes another addition_to_tax in an amount equal to percent of the interest due on the portion of the underpayment attributable to negligence or intentional disregard of rules or regulations negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would exercise under like circumstances see 62_f3d_1266 cir affg tcmemo_1993_607 scontinued increase is purely computational in nature and respondent has convincingly demonstrated the proper amount of the addition_to_tax accordingly our analysis proceeds on the basis that petitioner bears the burden_of_proof regarding his liability for this addition_to_tax in any event we would resolve this issue for respondent based on a preponderance_of_the_evidence cf sec_7491 effective for court proceedings arising in connection with examinations commencing after date in the present case the examination of petitioner’s income_tax return for commenced well before date - - 85_tc_934 the focus of inquiry is the reasonableness of the taxpayer’s actions in light of the taxpayer’s experience and the nature of the investment see 60_tc_728 see also 82_f3d_918 cir whether a taxpayer is negligent in claiming a tax deduction depends upon both the legitimacy of the underlying investment and the due care in the claiming of the deduction affg tcmemo_1994_217 turner v commissioner tcmemo_1995_363 in this regard the determination of negligence is highly factual under some circumstances a taxpayer may avoid liability for negligence if reasonable reliance on a competent professional adviser is shown see 469_us_241 89_tc_849 affd 904_f2d_1011 5th cir affd on another issue 501_us_868 however reliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be considered see freytag v commissioner supra for reliance on professional advice to excuse a taxpayer from negligence the taxpayer must show that the professional had the requisite expertise as well as knowledge of the pertinent facts to provide informed advice on the subject matter see 43_f3d_788 2d cir affg --- - tcmemo_1993_621 39_f3d_402 2d cir affg tcmemo_1993_480 freytag v commissioner supra the facts pertinent to the present case relating to the structure formation and operation of san nicholas are as found above and as discussed in utah jojoba i research v commissioner tcmemo_1998_6 the offering memorandum identified u s agri as the contractor under the r d contract in addition a license agreement between san nicholas and u s agri granted u s agri the exclusive right to use all technology developed for the partnership for years in exchange for a royalty of percent of the products produced from such technology the r d contract and the license agreement were executed concurrently according to its terms the r d contract expired upon the partnership’s execution of the license agreement because the two contracts were executed concurrently amounts paid_by the partnership to u s agri were not paid pursuant to a valid r d contract but rather were passive investments in a farming venture under which the investors’ return if any was to be in the form of royalties pursuant to the license agreement thus as the court held in utah jojoba i research v commissioner supra the partnership was never engaged in research or experimentation either directly or indirectly moreover the court found that u s agri’s attempt to farm jojoba commercially did not -- - constitute r d thereby concluding that the r d contract was designed and entered into solely to decrease the limited partners’ cost of investing in an jojoba partnership through large upfront deductions for expenditures that were actually capital contributions the court further concluded that the partnership was not involved in a trade_or_business and had no realistic prospect of entering into a trade_or_business with respect to any technology that was to be developed by u s agri id notwithstanding the foregoing petitioner contends that his investment in san nicholas was motivated solely by the potential to earn a profit petitioner also contends that taking into account the nature of his investment and the amount he invested he exercised the due care that a reasonable and ordinarily prudent person would have exercised under like circumstances finally petitioner contends that reliance on mr kellen mr pace mr jacobs and a professor at the university of california should absolve him of liability for negligence in this case for the following reasons we disagree with petitioner’s contentions first the principal flaw in the structure of san nicholas was evident from an examination of the r d contract and the license agreement both of these documents were a part of the offering memorandum a reading of the r d contract and the license agreement demonstrates that the license agreement - - canceled or rendered ineffective the r d contract because of the concurrent execution of the two documents accordingly san nicholas was never engaged in either directly or indirectly any research or experimentation rather san nicholas was merely a passive investor seeking royalty returns pursuant to the license agreement see finazzo v commissioner tcmemo_2002_56 kellen v commissioner tcmemo_2002_19 lopez v commissioner tcmemo_2001_278 christensen v commissioner tcmemo_2001_185 serfustini v commissioner tcmemo_2001_ carmena v commissioner tcmemo_2001_177 nilsen v commissioner tcmemo_2001_163 fawson v commissioner tcmemo_2000_195 any experienced attorney capable of reading and understanding the subject documents should have understood the legal ramifications of the licensing agreement canceling the r d agreement petitioner failed to consult an attorney and further failed to carefully scrutinize the offering himself second we are unable to accept uncritically petitioner’s contention that he invested in san nicholas solely to earn a profit rather at the time that he signed the subscription it is the duty_of the court to listen to testimony observe the demeanor of witnesses weigh the evidence and determine what to believe the court is not required to accept testimony at face value and the court may discount a party’s self-interested testimony and place reliance on other evidence that is believed to be more reliable see 786_f2d_1382 cir affg in part and remanding in part tcmemo_1984_197 niedringhaus v continued -- - agreement petitioner believed that his investment in san nicholas offered tax benefits and his decision to invest was influenced in part by that belief third we do not think that petitioner a successful businessman and in petitioner’s counsel’s words a man who knew about investments exercised due care at the time that he signed the subscription agreement in this regard we are again unable to accept uncritically petitioner’s contention that he reasonably relied on the offering memorandum the short answer to this contention is that petitioner either did not read the offering memorandum in its entirety or chose to ignore portions thereof see 39_f3d_402 cir holding that the taxpayer’s reliance on offering materials was not reasonable affg tcmemo_1993_480 see also 990_f2d_893 cir affg donahue v commissioner tcmemo_1991_181 holding that claims that are probably too good to be true should be investigated by a reasonably prudent person continued commissioner 99_tc_202 duralia v commissioner tcmemo_1994_269 see also 87_tc_74 the record includes a promotional videotape produced by u s agri and featuring its president mr pace that described jojoba as liquid gold and as the industrial crop of the future which would be cultivated in some of the most hostile land anywhere this videotape was provided to petitioner by mr continued - - the offering memorandum was replete with caveats and warnings regarding the business and tax risks associated with an investment in san nicholas the cover page cautioned that this offering involves a high degree of risk and warned prospective investors not to construe this memorandum or any prior or subsequent communications as constituting legal or tax_advice potential inventors were urged to consult their own counsel as to all matters concerning this investment and were advised to consult with their own tax advisor as to the tax aspects the single longest section of the offering memorandum was devoted to risk factors and warned of numerous risks specifically including tax risks the lack of a structured market and distribution system for jojoba and the highly speculative nature of the investment petitioner ignored these warnings reasoning that i felt that what i had done to investigate the thing was a reasonable amount of checking for what i invested on brief petitioner painstakingly dissects portions of the offering memorandum in an attempt to show that he carefully perused what he calls a business plan petitioner’s piecemeal approach to the offering memorandum ignores the existence of the strong cautionary language a careful review of the offering memorandum especially the portion discussing the tax risks continued pace see supra note - - would have caused a prudent investor to question the propriety of the tax benefits we would certainly expect no less from an individual described by his counsel as an astute businessman petitioner contends that his experience with farming and his reading about jojoba gave him confidence in the viability of his investment in san nicholas petitioner essentially compared and equated the production_costs of jojoba found in the articles he read with his own knowledge of citrus groves and concluded that the jojoba industry would be profitable yet had petitioner delved deeper into the nature of his investment he would have inquired into both the operational aspects of the partnership and the nature of the research that u s agri was to conduct under the terms of the r d contract ’ see fawson v commissioner tcmemo_2000_195 petitioner contends that he visited jojoba plantations before he invested in san nicholas and that such visits demonstrate due care in making the investment yet the record suggests that petitioner’s visits to the plantations were at best incidental to other business that he had in the desert we find it curious that petitioner would choose to emphasize his experience in farming when the record clearly demonstrates that he did not have any experience in either the farming of jojoba or the research or development of jojoba in addition petitioner’s professed experience in farming was essentially limited to some orange groves which produced a gross_profit of dollar_figure in and a family-owned ranch in northern california that was operated before it was sold in by his father -- p7 - center area in any event petitioner’s principal interest in the plantations appears to have been to determine how the jojoba plants were developing there is no persuasive evidence in the record to demonstrate that petitioner visited the plantations in order to determine whether research or development was being conducted if petitioner had visited the plantations for that purpose he would have quickly discovered that u s agri was engaged in nothing more than a farming activity see kellen v commissioner tcmemo_2002_19 fawson v commissioner supra petitioner should have realized that in the absence of any research_and_development there could be no deduction for research_and_experimental_expenditures under sec_174 fourth petitioner contends that reliance on mr kellen mr pace mr jacobs and a professor at the university of california should absolve him of liability for negligence in this case we disagree that any such reliance was reasonable rather the record demonstrates that petitioner failed to obtain competent independent professional advice before investing in san nicholas petitioner testified on direct examination as follows we pulled some gas tanks out of our rental yard and i sold them to mr jacobs and took them down to the desert center because he was going to use them well he was going to use one for water and one to store diesel in so i was down there then and a couple of other times - - petitioner contends that he reasonably relied on advice from mr kellen yet petitioner never consulted mr kellen as an attorney but rather as a friend and business_associate moreover petitioner characterized his dialogue with mr kellen as chat regardless petitioner argues that mr kellen was qualified as an expert in jojoba to the contrary mr kellen did not consider himself to be an expert in jojoba in an admission borne out by the record in this regard the record establishes that mr kellen became involved in the farming of jojoba only in or about so his experience was limited and there is nothing to indicate that he was knowledgeable about research_and_development of jojoba see kellen v commissioner supra see also freytag v commissioner t c pincite the record also establishes that mr kellen was the general_partner and tax_matters_partner of four other jojoba partnerships including utah jojoba see supra b mr kellen was also the close personal friend and business_associate of mr pace the president and a director of u s agri which to the extent that the chat was focused on any particular matter it appears to have focused on the profit projections in the offering memorandum however the offering memorandum specifically warned that such projections had been prepared for the general_partner had not been audited and should not be relied on see supra h in addition we have previously found that mr kellen’s analysis of san nicholas was not based on anything other than the projections set forth in the offering memorandum kellen v commissioner tcmemo_2002_19 see 87_tc_74 - - corporation was the r d contractor and licensee of san nicholas and other jojoba partnerships indeed at one time mr kellen was also a director of u s agri accordingly any advice that mr kellen may have given was essentially that of an insider or promoter which advice is inherently suspect e g addington v commissioner f 3d pincite pasternak v commissioner f 2d pincite petitioner also contends that he reasonably relied on advice from mr pace the individual who furnished him with the offering memorandum and promotional videotape at the time of trial mr pace was deceased accordingly we do not know first hand what knowledge he may have had or what advice he may have given the record does establish that mr pace was the president of u s agri and a member of its board_of directors petitioner who was mr pace’s friend and business_associate was aware that mr pace was an interested_party and that mr pace had a conflict of interest reliance on promotional materials furnished by the promoter of the partnership or by an interested_party does not constitute due care see eg addington v commissioner f 3d pincite it is unreasonable for taxpayers to rely on the advice of someone who they should know has a conflict of interest in utah jojoba i research v commissioner tcmemo_1998_6 the court found that before mr pace had only limited knowledge of and minimal background in jojoba -- - thus whatever advice petitioner may have received from mr pace fails as a defense to negligence because of mr pace’s lack of competence to give such advice and the clear presence of a conflict of interest see goldman v commissioner f 3d pincite 94_tc_637 affd without published opinion 956_f2d_274 cir 91_tc_524 barlow v commissioner tcmemo_2000_339 see also weitzman v commissioner tcmemo_2001_215 wherein we stated that the fact that the putative adviser introduced the partnership investment to petitioner should have put petitioner on guard that the putative adviser was engaged in selling rather than acting as an independent adviser petitioner also contends that he reasonably relied on advice from mr jacobs at the time of trial mr jacobs was deceased accordingly we do not know first hand what knowledge he may have had or what advice he may have given the record does establish that mr jacobs only became interested in the farming of jojoba in so his experience was limited and he did not have any experience or expertise in the research or development of jojoba see freytag v commissioner t c pincite the record also establishes that mr jacobs was involved in the sale of limited_partnership interests in a number of jojoba partnerships accordingly any advice that he may have given can be analogized --- - to that of insider or promoter which advice is inherently suspect e g addington v commissioner f 3d pincite pasternak v commissioner f 2d pincite in glassley v commissioner tcmemo_1996_206 we found that the taxpayers acted on their fascination with the idea of participating in a jojoba farming venture and their satisfaction with tax benefits of expensing their investments which were clear to them from the promoter’s presentation they passed the offering circular by their accountants for a glance the record in the present case suggests that whatever advice may have been given by mr jacobs was nothing more than a generalized affirmation to invest in jojoba indeed at trial petitioner testified that mr jacobs thought the investment was very good petitioner also contends that he reasonably relied on advice from a professor at the university of california at riverside a dr yermanos an individual whom petitioner regards as an expert in jojoba yet petitioner admits that he met this individual only once and that he showed him no documentation whatsoever indeed there is nothing in the record to suggest that petitioner ever discussed the details of san nicholas with dr yermanos or that dr yermanos even knew about the existence of the we note that this individual did not testify at trial so we know essentially nothing about him we also note that no mention is made of a dr yermanos in utah jojoba i research v commissioner tcmemo_1998_6 - - partnership equally significant the record suggests that petitioner’s conversation with dr yermanos was at best incidental to other business that petitioner had in the area as the following colloquy between petitioner and respondent’s counsel demonstrates q this dr yermanos where was he--where was he located a he was with the university of california at riverside in the ag--i don’t know how familiar you are with riverside but they have a complete research--oh there originally was probably acres in there that they--you know they--oh what do i want to say they experiment well they put like greenhouses over a citrus tree and then give it a disease and see what it does so it’s a research area that the university of california uses and it’s an ag research q and you said you spoke with him once a that’s correct yeah q what did you show him anything a no he--basically i had a friend of mine who did these greenhouses the luminex corporation built these greenhouses and i was out there seeing him and he was out there by where the plants were and stuff and so i talked to him you know asked him about----you know questions about it q okay and so you didn’t have an appointment to meet him or anything a no no i did not in short there is simply nothing in the record to indicate that this individual at the university of california provided any advice to petitioner that would absolve him from liability for the additions to tax for negligence - - finally petitioner relies heavily on 99_tc_132 affd sub nom 28_f3d_1024 cir that case however is distinguishable on its facts in krause v commissioner supra we held for the taxpayers on the issue of negligence we did so in the context of oil recovery technology based on special or unusual circumstances related to the energy and oil crisis of the late 1970s and early 1980s in evaluating the imposition of the additions to tax in this case and in light of the above facts encouraging investments in and the development of tertiary oil recovery methods such as enhanced oil recovery technology we are somewhat understanding of the individual investments that were made in partnerships in the context of the hysteria relating to the energy crisis the oil price increases of the late 1970s the industry and the governmental interest in enhanced oil recovery technology the heavy and sophisticated promotion of these investments we conclude that petitioners are not liable for the additions to tax and the additional interest element for negligence under sec_6653 sec_6653 and id pincite none of the circumstances that were determinative in krause v commissioner supra are present in the case at bar petitioner’s reliance on the cited case is misplaced in view of the foregoing we hold that petitioner is liable for the additions to tax under sec_6653 and for negligence respondent’s determination is sustained - - il sec_666l1 a substantial_understatement of tax_liability the second issue for decision is whether petitioner is liable for an addition_to_tax under sec_6661 that section as amended by the omnibus budget reconciliation act of publaw_99_509 100_stat_1951 provides for an addition_to_tax of percent of the amount of any underpayment attributable to a substantial_understatement_of_income_tax petitioner bears the burden of proving that he is not liable for the addition_to_tax 109_tc_235 mueller v commissioner tcmemo_2001_178 ’ a substantial_understatement_of_income_tax exists if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 b a generally the amount of an understatement is reduced by the portion of the understatement that the taxpayer shows is attributable to either the tax treatment of any item for which there was substantial_authority or the tax treatment of any item with respect to which the relevant facts were adequately disclosed on the return see sec_6661 b substantial_authority exists when the weight of the authorities supporting the treatment is substantial in relation to the weight of authorities supporting contrary positions sec_1 b income_tax regs adequate_disclosure of the see supra note -- - tax treatment of a particular item may be made either ina statement attached to the return or on the return itself sec_1 b and c income_tax regs if an understatement is attributable to a tax_shelter_item then different standards apply first in addition to showing the existence of substantial_authority a taxpayer must show that he or she reasonably believed that the tax treatment claimed was more_likely_than_not the proper treatment sec_6661 b c ii second disclosure whether or not adequate will not reduce the amount of the understatement sec_6661 b c petitioner appears to concede that there was a substantial_understatement of tax within the meaning of sec_6661 petitioner does not contend however that there was substantial_authority supporting the deduction of the partnership loss that he claimed on his return nor does petitioner contend that there was adequate_disclosure of the facts related to that loss rather petitioner contends that he should be absolved of liability for the addition_to_tax by virtue of sec_6661 we note that the understatement_of_tax on which respondent determined the addition_to_tax is dollar_figure the amount_required_to_be_shown_as_tax on petitioner’s return is dollar_figure the understatement is therefore substantial because it exceeds the greater of percent of the amount required to be shown on the return or dollar_figure sec_6661 - - sec_6661 vests the commissioner with discretion to waive the addition_to_tax under sec_6661 if the taxpayer shows that he or she acted with reasonable_cause and in good_faith the commissioner’s failure to waive the addition_to_tax is reviewed by this court for abuse_of_discretion 110_tc_189 there is nothing in the record to suggest that petitioner ever requested that respondent waive the addition_to_tax under sec_6661 indeed petitioner does not even allege that he requested such a waiver for that reason alone we cannot find that respondent abused his discretion in failing to waive the addition_to_tax see 58_f3d_557 cir affg tcmemo_1992_693 finazzo v commissioner tcmemo_2002_56 klieger v commissioner tcmemo_1992_734 sec_1 income_tax regs even if petitioner had requested a waiver under sec_6661 the record demonstrates that he failed to act reasonably and in good_faith in deducting the claimed loss from san nicholas petitioner’s failure to adequately investigate san nicholas or to seek independent competent advice about the partnership demonstrates a lack of reasonable_cause and good_faith see finazzo v commissioner supra deplano v commissioner tcmemo_1998_303 -- - in view of the foregoing we hold that petitioner is liable for the addition_to_tax under sec_6661 for substantial_understatement of tax_liability respondent’s determination is sustained til conclusion reviewed and adopted as the report of the small_tax_case division to reflect our disposition of the disputed issues as well as the parties’ concessions see supra note decision will be entered for petitioner in docket no 6294-00s decision will be entered for respondent in docket no 6302-00s as to the additions to tax under sec_6653 and as determined in the notice_of_deficiency and as to the addition_to_tax under sec_6653 as claimed in respondent's answer
